DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	In Claim 4, line 7
	“the respective”  should be changed to: -- a respective --
2.	 In Claim 11, line 7
	“the respective”  should be changed to: -- a respective --
3.	 In Claim 17, line 7
	“the respective”  should be changed to: -- a respective --



Response to Amendment
	This office action is responsive to the applicant’s remarks received February 01, 2021.  Claims 1, 3-8, 10-14 & 16-20 have been fully considered and are persuasive. Claims 2, 9 & 15 has been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 

	
Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 3-8, 10-14 & 16-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed January 22, 2021. Claims 1, 3-8, 10-14 & 16-20 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1, 3-8, 10-14 & 16-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claims 1, 3-8, 10-14 & 16-20 uniquely identify the distinct features of intent recognition model creation from randomized intent vector proximities. 

The cited reference (Liu) teaches wherein aspects of the present invention provide a technique to validate the transfer of intents or entities between existing natural language model domains (hereafter "domain" or "NLU") using click logs, a knowledge graph, or both. At least two different types of transfers are possible. Intents from a first domain may be transferred to a second domain. Alternatively or additionally, entities from the second domain may be transferred to an existing intent in the first domain. Either way, additional intent/entity pairs can be generated and validated. Before the new intent/entity pair is added to a domain, aspects of the present invention validate that the intent or entity is transferable between domains. Validation techniques that are consistent with aspects of the invention can use a knowledge graph, search query click logs, or both to validate a transfer of intents or entities from one domain to another. 
The cited reference (Rosenberg) teaches wherein systems and methods are for enabling a group of individuals, each using an individual computing device, to collaboratively answer questions in real time as a unified swarm-based intelligence. The collaboration system comprises a plurality of computing devices, each of the devices being used by an individual user, each of the computing devices enabling its user to contribute to the emerging real-time group-wise intent. A collaboration server is disclosed that moderates the closed-loop system, enabling convergence upon a unified group intent. In some embodiments the group is divided into sub-groups, wherein each sub-group responds to a different sub-factor of a main prompt.
The cited references (Liu & Rosenberg) fails to disclose  generate within the memory, from an input intent vector, a plurality of candidate intent vectors; and perform a validation of the plurality of candidate intent vectors that selects as valid intent vectors any of the plurality of Claims 1, 3-8, 10-14 & 16-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677